This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                              NO. 33,134

 5 FRANCO LEE,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellant

12 Fortner & Curnutt, LLC
13 Mark A. Curnutt
14 Farmington, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 KENNEDY, Chief Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary reversal has been filed, and the time for doing

3 so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.



6                                        ____________________________________
7                                        RODERICK T. KENNEDY, Chief Judge


8 WE CONCUR:



 9 ________________________
10 LINDA M. VANZI, Judge



11 ________________________
12 J. MILES HANISEE, Judge




                                            2